Exhibit 10.1

GRAPHIC [g149702km01i001.gif]

 

 


GRAPHIC [g149702km01i002.gif]

 

 


GRAPHIC [g149702km01i003.gif]

 

 


GRAPHIC [g149702km01i004.gif]

 

 


GRAPHIC [g149702km01i005.gif]

 

 

 

 


GRAPHIC [g149702km01i006.gif]

 

 


GRAPHIC [g149702km01i007.gif]

 

 


GRAPHIC [g149702km01i008.gif]

 

 


GRAPHIC [g149702km01i009.gif]

 

 


GRAPHIC [g149702km01i010.gif]

 

 


 

GRAPHIC [g149702km03i001.gif]

 

 


GRAPHIC [g149702km03i002.gif]

 

 


GRAPHIC [g149702km03i003.gif]

 

 


GRAPHIC [g149702km03i004.gif]

 

 


GRAPHIC [g149702km03i005.gif]

 

 


GRAPHIC [g149702km03i006.gif]

 

 


GRAPHIC [g149702km03i007.gif]

 

 


GRAPHIC [g149702km03i008.gif]

 

 


GRAPHIC [g149702km03i009.gif]

 

 


GRAPHIC [g149702km03i010.gif]

 

 


 

GRAPHIC [g149702km05i001.gif]

 

 


GRAPHIC [g149702km05i002.gif]

 

 


GRAPHIC [g149702km05i003.gif]

 

 


GRAPHIC [g149702km05i004.gif]

 

 


GRAPHIC [g149702km05i005.gif]

 

 


GRAPHIC [g149702km05i006.gif]

 

 


GRAPHIC [g149702km05i007.gif]

 

 


GRAPHIC [g149702km05i008.gif]

 

 


GRAPHIC [g149702km05i009.gif]

 

 


GRAPHIC [g149702km05i010.gif]

 

 


 

GRAPHIC [g149702km07i001.gif]

 

 


GRAPHIC [g149702km07i002.gif]

 

 


GRAPHIC [g149702km07i003.gif]

 

 


GRAPHIC [g149702km07i004.gif]

 

 


GRAPHIC [g149702km07i005.gif]

 

 


GRAPHIC [g149702km07i006.gif]

 

 


GRAPHIC [g149702km07i007.gif]

 

 


GRAPHIC [g149702km07i008.gif]

 

 


GRAPHIC [g149702km07i009.gif]

 

 


GRAPHIC [g149702km07i010.gif]

 

 


 

GRAPHIC [g149702km09i001.gif]

 

 


GRAPHIC [g149702km09i002.gif]

 

 


GRAPHIC [g149702km09i003.gif]

 

 


GRAPHIC [g149702km09i004.gif]

 

 


GRAPHIC [g149702km09i005.gif]

 

 


GRAPHIC [g149702km09i006.gif]

 

 


GRAPHIC [g149702km09i007.gif]

 

 


GRAPHIC [g149702km09i008.gif]

 

 


GRAPHIC [g149702km09i009.gif]

 

 


GRAPHIC [g149702km09i010.gif]

 

 


 

GRAPHIC [g149702km11i001.gif]

 

 


GRAPHIC [g149702km11i002.gif]

 

 


GRAPHIC [g149702km11i003.gif]

 

 


GRAPHIC [g149702km11i004.gif]

 

 


GRAPHIC [g149702km11i005.gif]

 

 


GRAPHIC [g149702km11i006.gif]

 

 


GRAPHIC [g149702km11i007.gif]

 

 


GRAPHIC [g149702km11i008.gif]

 

 


GRAPHIC [g149702km11i009.gif]

 

 


GRAPHIC [g149702km11i010.gif]

 

 


 

GRAPHIC [g149702km13i001.gif]

 

 


GRAPHIC [g149702km13i002.gif]

 

 


GRAPHIC [g149702km13i003.gif]

 

 


GRAPHIC [g149702km13i004.gif]

 

 


GRAPHIC [g149702km13i005.gif]

 

 


GRAPHIC [g149702km13i006.gif]

 

 


GRAPHIC [g149702km13i007.gif]

 

 


GRAPHIC [g149702km13i008.gif]

 

 


GRAPHIC [g149702km13i009.gif]

 

 


GRAPHIC [g149702km13i010.gif]

 

 


 

GRAPHIC [g149702km15i001.gif]

 

 


GRAPHIC [g149702km15i002.gif]

 

 


GRAPHIC [g149702km15i003.gif]

 

 


GRAPHIC [g149702km15i004.gif]

 

 


GRAPHIC [g149702km15i005.gif]

 

 


GRAPHIC [g149702km15i006.gif]

 

 


GRAPHIC [g149702km15i007.gif]

 

 


GRAPHIC [g149702km15i008.gif]

 

 


GRAPHIC [g149702km15i009.gif]

 

 


GRAPHIC [g149702km15i010.gif]

 

 


 

GRAPHIC [g149702km17i001.gif]

 

 


GRAPHIC [g149702km17i002.gif]

 

 


GRAPHIC [g149702km17i003.gif]

 

 


GRAPHIC [g149702km17i004.gif]

 

 


GRAPHIC [g149702km17i005.gif]

 

 


GRAPHIC [g149702km17i006.gif]

 

 


GRAPHIC [g149702km17i007.gif]

 

 


GRAPHIC [g149702km17i008.gif]

 

 